Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 12,14,16,17,and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100250867 A1; Bettger; David D. et al. (hereinafter Bettger) in view US 20100100618 A1; KUHLKE; Matthew et al. (hereinafter Kuh), US 20150358407 A1; RAN; Weiwei (hereinafter Ran), US 20160335199 A1; Jiang; Lei (hereinafter Jiang) and US 20130305149 A1; Dimitrov; Anton Rosenov et al. (hereinafter Dim)
Regarding claim 1, Bettger teaches A shared storage system, comprising: a server computer comprising: a network interface configured to connect the shared storage system to a computer network connected to a plurality of end user computers, a computer storage device, and a processing device; (Bettger [FIG. 3-6, &29] shared storage; [FIG. 1] server; [FIG. 12,17, 21] end users ; [0061] a client device used by the first user. When a second user attempts to access the first service 126 a second instance of the first service 126 may be generated at the first executing computer program code stored on the computer storage device that configures the server computer to be execute: a file system operative to receive an electronic document from an end user computer of the plurality of end user computers, store the electronic document in the computer storage device, and allow the plurality of end user computers to access the electronic documents stored in the computer storage device, ( Bettger [0079 When the particular service enables communication between the client and a producer device, a portion of data written to the shared storage 604 by the producer device may be read from the shared storage 604 by the client while a second portion of the data is being written to the shared storage 604 by the producer device. To illustrate, a read behind write process may be used to read data from the shared storage 604 while data is still being written to the shared storage 604. In a media streaming example, a provider service may write media data to the shared storage 604 and a consumer service may read the media data from the shared storage 604 in real-time or near real-time. This arrangement may simulate streaming media directly from the provider service to the consumer service via a server-to-server connection but without using a server-to-server [0086] In a particular embodiment, when a request to access data, a service or an infrastructure function is received from a user, at 1004, a determination is made whether the user is authorized to access the data, service or infrastructure function, at 1008. When the user is not authorized to access the data, service or infrastructure function, the request is rejected, at 1010. When the consumer is authorized to access the data, service or infrastructure wherein the electronic document is defined by a data structure that includes a document data part configured to store document data representing structure and content of the electronic document and (Bettger [0086] In a particular embodiment, when a request to access data, a service or an infrastructure function is received from a user, at 1004, a determination is made whether the user is authorized to access the data, service or infrastructure function, at 1008. When the user is not authorized to access the data, service or infrastructure function, the request is rejected, at 1010. When the consumer is authorized to access the data, service or infrastructure function, access is granted, at 1012, to the data, service or infrastructure function from the shared storage 902.  [0087] FIG. 11 is a diagram illustrating reading data in a written order. In a particular embodiment, data records are stored, at 1102, in a particular order and an activity service operative to in response to the file system receiving the electronic document from the end user computer extract activity data from an activity data part of an electronic document based on the electronic document being received at the server computer ( Bettger [0010 & 0011] shows the service which is providing requires extracting data from documents ; [0050] Using the standardized, universal message format, a requesting application identifies information desired from a specified target application. [0087] When a request to access the data records is received, at 1110, the directory 1108 is accessed, at 1112. The order in which the data records were written to the shared storage 1106 and the storage locations of the data records are determined from the directory 1108, and the data records are retrieved (extracted), at 1114, from the shared storage 1106 in the order that the data records were written to the shared storage 1106. )					and store that activity data in an activity store of the computer storage device separate from the electronic document ( Bettger [0054] Additionally, in a particular embodiment, the shared storage is federated across a plurality of shared activity data part for recording activity data  associated with actions related to the electronic document, wherein the activity data includes content-related activity data generated based on actions performed at end user computers and server-side activity data generated based on actions performed at the server compute; perform server-side actions that generate server-side activity data, store the server- side activity data in the activity store ( Kuh [FIG.1 and 3A] show process of recording activity information of user/server [0030] The apparatus 18 also can be implemented as an integrated device that includes a user device and circuitry for detecting network activity on the user device within the apparatus 18. For example, the apparatus 18 can be implemented as a personal computer that can detect network activity by a user input device within the personal computer or coupled to the personal computer. Hence, the apparatus 18, implemented for example as a personal computer, can identify the user of the personal computer based on detecting the network activity initiated by the user via the integrated keyboard or touchscreen; the apparatus 18 also can identify the user of another personal computer 14c based on detecting the network activity on the personal computer 14c. [0031]  The device interface circuit 20 also is configured for forwarding all detected network activity (e.g., user inputs, responses received from the wide area network 12, etc.) to the processor circuit 22 for analysis [0033] The device interface circuit 20 also can include different interface circuitry depending on implementation (e.g., a commercially available user premises network router and/or a set-top box) in order to detect network activity including user inputs and/or data received from the wide area network 12 and destined for a user device 14 or the television 15. [0040] Hence, network activity associated with and provide an indication to the end user computer that the activity data is stored .(Ran [0065] Preferably, after storing or downloading, according to the account and the domain name address, the storage information corresponding to the request from the corresponding NAS device, the remote storage method using the NAS further comprises: a second notification message sent by the NAS device management component is acquired; and according to the second notification message, it is determined whether the storage information is successfully stored or downloaded, and based on that the storage information is successfully stored or downloaded, the storage information is deleted from the temporary storage component.)									Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Bettger user activity request methods, Kuhlke's identification methods, and make the addition of Ran in order to order to create a more efficient system (Ran [0032] According to the above-mentioned technical solution of the embodiment, an NAS device accessing a wide area network is uniformly managed through a forwarding station, and performs better data transmission with other network devices, thus implementing the unified management of the NAS devices of different manufacturers, and particularly facilitating that various different purge the activity data from the activity data part of the electronic document stored on the end user computer based on the indication while continuing to store the document data in the document data part of the local version of the electronic document on the end user computer. (Jiang [0065] In a further embodiment, storage system 110 may receive a modification notification message from awareness plugin 125. In a further embodiment, storage system 110 may identify a server of a plurality of servers which may share a subset of data with one of the at least two servers. In a further embodiment, storage system 110 may forward a modification notification message to an identified server. In a further embodiment, in send to the activity service a request for updated activity data of the electronic document receive from the activity service updated content-related activity data and store the updated content-related activity data in the activity data part of the local version of the electronic document. ( Dim [0065] External document repositories may include FTP sites, relational and non-relational databases, cloud storage, and others. These repositories are located somewhere on the Internet, and some may require that the Document Fetching Engine E7 be properly authenticated. Through standardized communication interfaces (specific for the each kind of repository), the Document Fetching Engine E7 may connect to each of these 
Corresponding product claim 12 and method claim 22 are rejected similarly as claim 1 above.
Regarding claim 2, the combination Bettger, Ran, Dim, Jiang and Kuh teach The shared storage system of claim 1 wherein the activity service is operative in response to a request, with respect to an electronic document, from a protocol component on an end user computer to provide activity data for the electronic document from the activity store of the computer storage device to the protocol component. (Bettger [0086] In a particular embodiment, when a request to access data, a service or an infrastructure function is received from a user, at 1004, a determination is made whether the user is authorized to access the data, service or infrastructure function, at 1008. When the consumer is authorized to access the data, service or infrastructure function, access is granted, at 1012, to the data, service or infrastructure function from the shared storage 902. [FIG. 12] for example component 1204 can be the protocol component, FIG. 12 shows the process of responding to a request)
Corresponding method claim 23 is rejected similarly as claim 2 above. 
Regarding claim 3, the combination Bettger, Ran, Jiang, Dim and Kuh teach The shared storage system of claim 1 wherein the server computer further comprises a server-side activity component operative, in response to actions on electronic documents stored in the file system, to provide activity data associated with the actions to the activity service for storage in the activity store. ( Bettger [0086] In a particular embodiment, when a request to access data, a service or an infrastructure function is received from a user, at 1004, a determination is made whether the user is authorized to access the data, service or infrastructure function, at 1008. When the consumer is authorized to access the data, service or infrastructure function, access is 
Regarding claim 4, the combination Bettger, Jiang, Ran, Dim and Kuh teach The shared storage system of claim 1 wherein the activity service is operative, in response to requests from a protocol component on an end user computer, with respect to actions on electronic documents on the end user computer, to store activity data associated with the actions in the activity store. ( Bettger [0086] In a particular embodiment, when a request to access data, a service or an infrastructure function is received from a user, at 1004, a determination is made whether the user is authorized to access the data, service or infrastructure function, at 1008. When the consumer is authorized to access the data, service or infrastructure function, access is granted, at 1012, to the data, service or infrastructure function from the shared storage 902. [FIG. 12] for example component 1204 can be the protocol component, FIG. 12 shows the process of responding to a request; FIG. 12 further shows storage in the same system/process)
Regarding claim 14, the combination Bettger, Ran, Jiang, Dim and Kuh teach The computer of claim 12, wherein the activity service is operative, in response to requests from the protocol component on the computer, with respect to actions on electronic documents on the computer, to store activity data associated with the actions in the activity store.
Regarding claim 16, the combination Bettger, Ran, Jiang, Dim and Kuh teach The computer of claim 12, wherein the protocol component is further operative to coalesce activity data in the activity data part before saving the electronic document to the shared storage system. ( Bettger [0080] FIG. 7 is a diagram illustrating addition and removal of services and infrastructure functions with respect to shared storage. As illustrated in FIG. 7, services, infrastructure functions, or both, can be implemented by a producer or a consumer at any time. To illustrate, at 704, a producer infrastructure function or service may add data to shared storage 702, such as the shared storage 110 of FIG. 1. The producer infrastructure function or service may subsequently be removed or terminated, 706. For example, the user may terminate the producer infrastructure function or service. At 708, a consumer infrastructure function or service is added or implemented. The consumer infrastructure function or service may be initiated before the producer infrastructure function or service, after the producer infrastructure function or service is initiated but before producer infrastructure function or service is terminated, or after the producer infrastructure function or service is terminated. At 710, the consumer infrastructure function or service reads data from the shared storage 702. The consumer infrastructure function or service can read data written to the shared storage 702 immediately or nearly immediately after it is written by the producer infrastructure function or service or at a later time, e.g., after the producer infrastructure function or service is terminated. [0060] For example, the first server 124 may write information to the data and the fourth server 132 may read the information from the data 130 in the shared storage 110 immediately or nearly immediately after the information is written to the shared storage 110.); ) from the processes described in 
Regarding claim 17, the combination Bettger, Jiang, Ran, Dim and Kuh teach The computer of claim 12, wherein the protocol component is operative to purge the activity data from the activity data part of the electronic document in response to a request to save the electronic document to the shared storage system.
Regarding claim 21, the combination Bettger, Jiang, Ran, Dim and Kuh teach The computer of claim 12, wherein the protocol component is operative to receive activity data from the end user application, and store the activity data in the activity data part of the local version of the electronic document. ( Bettger [0086] In a particular embodiment, when a request to access data, a service or an infrastructure function is received from a user, at 1004, a determination is made whether the user is authorized to access the data, service or infrastructure function, at 1008. When the consumer is authorized to access the data, service or infrastructure function, access is granted, at 1012, to the data, service or infrastructure function from the shared storage 902. [FIG. 12] for example component 1204 can be the protocol component, FIG. 12 shows the process of responding to a request; FIG. 12 further shows storage in the same system/process )
Regarding claim 24, the combination Bettger, Jiang, Ran, Dim and Kuh teach The computer-implemented method of claim 22, further comprising after the electronic document is stored in the computer storage device, in response to additional actions being performed on the stored electronic document, storing activity data associated with the additional actions in the activity store. ( Kuh [0028]  The server 18' also can update a user profile 32 and/or user selection preferences 34 stored in a user database 24. Hence, the updated user selection preferences 34 can be used for identifying recommended content for a given user,[0041] As illustrated in FIG. 4, the device interface circuit 20 can detect numerous network activity 42 over time (t): the network activity can be expressed either as a user input from a user device 14, or data supplied to the user device 14 in response to the 
Regarding claim 25, the combination Bettger, Jiang, Ran, Dim and Kuh teach The computer-implemented method of claim 24, wherein the additional actions are performed by a different end user computer of the plurality of end user computers. ( Kuh [0028]  The server 18' also can update a user profile 32 and/or user selection preferences 34 stored in a user database 24. Hence, the updated user selection preferences 34 can be used for identifying recommended content for a given user,[0041] As illustrated in FIG. 4, the device interface circuit 20 can detect numerous network activity 42 over time (t): the network activity can be expressed either as a user input from a user device 14, or data supplied to the user device 14 in response to the user input. In addition, the network activity 42 can be supplied by either a single device 14 (e.g., 14a), or multiple shared user devices (e.g., 14a, 14b, and/or 14c). Hence, the 
Regarding claim 26, the combination Bettger, Jiang, Ran, Dim and Kuh teach The computer-implemented method of claim 22, further comprising after the electronic document is stored in the computer storage device, in response to receiving a request from the end user computer, with respect to additional actions performed on the local version of the electronic document stored on the end user computer, storing activity data associated with the additional actions in the activity store. ( Kuh [0028]  The server 18' also can update a user profile 32 and/or user selection preferences 34 stored in a user database 24. Hence, the updated user selection preferences 34 can be used for identifying recommended content for a given user,[0041] As illustrated in FIG. 4, the device interface circuit 20 can detect numerous network activity 42 over time (t): the network activity can be expressed either as a user input from a user device 14, or data supplied to the user device 14 in response to the user input. In addition, the network activity 42 can be supplied by either a single device 
Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100250867 A1; Bettger; David D. et al. (hereinafter Bettger) in view US 20100100618 A1; KUHLKE; Matthew et al. (hereinafter Kuh); US 9053079 B2; Bailor; Jonathan et al. (hereinafter Bailor), US 20150358407 A1; RAN; Weiwei. (hereinafter Ran, US 20130305149 A1; Dimitrov; Anton Rosenov et al. (hereinafter Dim) and US 20160335199 A1; Jiang; Lei (hereinafter Jiang).
Regarding claim 15, the combination Bettger, Jiang, Dim, Ran and Kuh teach The computer system of claim 12,wherein the protocol component is operative to receive previously stored activity data from the activity service of the server computer, and to provide the previously stored activity data received from the activity service 												but lack explicitly teaching to the end user application for a presentation in a a presentation in a graphical user interface (Bailor [0041] A user may utilize a user interface component 122-4 to edit multimedia content for various constructs 204-c. The user interface component 122-4 may generate various GUI views and provide a set of GUI tools to interact with the GUI views. A user may utilize the GUI tools to add, delete, or modify multimedia content presented by a construct 204-c. When the application program 120 is implemented as a montage application, for example, a user may use a GUI tool provided by the user interface component 122-4 to add a presentation tile for a montage, delete a video clip from a presentation tile for a montage, modify words to a caption for an image in a presentation tile, and so forth. The embodiments are not limited in this context. )					Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Bettger’s user request methods, Kuh’s identifier methods, and make the addition of Bailor's GUI methods in order to enhance document collaboration ( Bailor [0041] an enhanced document collaboration system may utilize a novel set of construct-based conflict rules or logic to automatically resolve conflicts for merge operations of edits to a collaborative document, thereby reducing or eliminating manual intervention by an author to resolve conflicts. In one embodiment, an enhanced document collaboration system may utilize a novel set of merge rules or logic to ensure that merge operations do not cause content or format changes to appear unexpectedly in a collaborative document. In one embodiment, an enhanced document collaboration system may perform merger operations without disrupting undo/redo features provided by the enhanced document collaboration 
Regarding claim 18, the combination Bettger, Ran, Jiang, Dim and Kuh teach The computer of claim 12 wherein the protocol component is operative to perform process/applications while the electronic document is open in the end user application.												But but lack explicitly stating periodically update the previously stored activity data for an electronic document										However Bailor teaches periodically update the previously stored activity data for an electronic document ( Bailor  [0047] As previously described with reference to FIG. 1, the document share component 122-2 may periodically receive (or retrieve) a document update list 110. As shown in FIG. 3, the document update list 110 may comprise a set of change records 306-d for the document instance 104-2 of the collaborative document 102. Each change record 306-d may comprise a set of information for a modification made to a construct 204-c of the document instance 104-2. For instance, assume the document instance 104-2 includes two constructs 204-1, 204-2. The first construct 204-1 may comprise a caption comprising multimedia content in the form of the words "Zoo Trip Report." [0071]  The document share component 122-2 may implement a novel set of construct-based conflict rules or logic to automatically resolve conflicts for merge operations of edits to a collaborative document 102. In one embodiment, the document share component 122-2 may retrieve a document update list 110-1 comprising a set of change records 306-d for a first document instance 140-1 of the collaborative document 102. The document update list 
Corresponding system claim 20 is rejected similarly as claim 18 above.
Response to Arguments
Applicant's arguments filed 3/12/2021 have been fully considered
35 USC § 103: 
Regarding Applicant’s Argument (pages: 10-12): “a file system operative to receive an electronic document from an end user computer of the plurality of end user computers, store the electronic document in the computer storage device, and allow the plurality of end user computers to access the electronic document stored in the computer storage device, wherein the electronic document is defined by a data structure that includes a document data part configured to store document data representing structure and content of the electronic document and an activity data part configured to record activity data associated with actions related to the electronic document, and wherein the activity data includes content-related activity data generated based on actions performed at end user computers and server-side activity data generated based on actions performed at the server computer; and an activity service operative to, in response to the file system receiving the electronic document from the end user computer, extract the activity data from the activity data part of the electronic document, store that activity data in an activity store of the computer storage device separate from the electronic document, provide an indication to the end user computer that the activity data is stored in the activity stores perform server-side actions that generate server-side Examiner’s response:- The Examiner respectfully disagrees with the applicant. Kuh teaches recording data related to a plurality of users and/or servers/computers. It is important to note that this rejection is one of obviousness and not one of anticipation, hence elements from one art can be combined into a foundation of another separate art (Bettger sets the foundation for the server and users and Kuh shows the ability to track information from both). Here Kuh's users computers can also be viewed as a server and since there is a plurality of users and communication between the system and the end user computers this can be viewed as two separate entities.  Kuh FIG. 1 and 3A show process of identifying activity information of user/server. Kuh para. 30-33, 40-44, and 67 show the system’s ability to record data of users/servers.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212.  The examiner can normally be reached on Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165